Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/62/613,993 filed on January 5, 2018, 62/594,873 filed on December 5, 2017 and 62/614,015 filed on January 5, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 19, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 11-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moma et al. (US Pub. 2016/0183728) (cited by applicant).
Regarding claims 1 and 11, Moma et al. discloses a system and method for dispensing, slicing, buttering, and toasting bread, comprising: a holding cabinet (120) operable to create a control environment; a dispenser (110)  connected to the holding cabinet (120) that receives a baked good (buns)  from the holding cabinet (120) and directs the baked good away from the holding cabinet; and a treatment device (310-butter stage and 320-toast stage) disposed relative to the dispenser such that the treatment device (310/320) receives the baked good from the dispenser to perform a treatment on the baked good (Fig. 1 and 3-8; Par. 26-27, 31-32, 34-35, 43-45, 90-91 and 102-103).
Regarding claim 4, Moma discloses the treatment device (320) is a toaster (Fig. 8; Par. 102-103).
Regarding claim 5, Moma discloses a bun separator (200) configured to engage a baked good dispensed from the holding cabinet (120) and mechanically force apart at least two portions of the baked good (Fig. 4-8).
Regarding claim 9, Moma discloses the holding cabinet (120) and the dispenser (110) are configured as a single unit (Fig.1-3).
Regarding claim 12, Moma et al. discloses a ramp that directs the released baked good (buns) toward the dispenser outlet, wherein the bun separator (200) is positioned at the dispenser outlet (Fig. 3-8).
Regarding claim 13, Moma et al. discloses a holding cabinet (120) operable to create a controlled environment conducive for holding baked goods (buns) and wherein the baked good control device (130) releases the baked good from the holding cabinet (Fig. 1-7).
Regarding claim 14, Moma et al. discloses the baked goods control device comprises a gate (112) between at the holding cabinet (120) (Fig. 3).
Regarding claim 17, Moma et al. discloses the controlled environment comprises a control atmosphere (Par. 34-35).
Regarding claim 20, Moma et al. discloses the bun separator comprises a physical obstruction (312/314) that engages the baked good (Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moma et al. (US Pub. 2016/0183728) in view of Garden et al. (us Pub. 2017/0290345) (new cited).
Regarding claims 2-3 and 18, Moma et al. discloses substantially all features of the claimed invention as set forth above except a kitchen management system (KMS) communicatively connected to the holding cabinet, the dispenser, and the treatment device; and a point of sale system communicatively connected to the KMS, the point of sale system receives an input of a food order and provides the food order to the KMS.  Garden et al. discloses a kitchen management system (KMS) communicatively connected to the holding cabinet (161), the dispenser (160a), and the treatment device (178); and a point of sale system (104) communicatively connected to the KMS, the point of sale system receives an input of a food order and provides the food order to the KMS (Fig. 1; Par. 70-72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Moma et al., a kitchen management system (KMS) communicatively connected to the holding cabinet, the dispenser, and the treatment device; and a point of sale system communicatively connected to the KMS, the point of sale system receives an input of a food order and provides the food order to the KMS, as taught by Garden et al., for the purpose of 
Regarding claim 15, Garden et al. discloses the bake good control device comprises at least one conveyor device (122) within the holding cabinet (161) (Fig. 2D).
Claims 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moma et al. (US Pub. 2016/0183728) in view of Weiss (us Pub. 2008/0163762) (new cited).
Regarding claims 6-8 and 16, Moma et al. discloses substantially all features of the claimed invention as set forth above except a plurality of tray, the trays movable within the holding cabinet to orient a tray of the plurality of trays relative to the dispenser.  Weiss discloses a plurality of tray (12), the trays movable within the holding cabinet (13) to orient a tray of the plurality of trays relative to the dispenser (Fig. 1-2; Par. 35-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Moma et al.,  a plurality of tray, the trays movable within the holding cabinet to orient a tray of the plurality of trays relative to the dispenser, as taught by Weiss, for the purpose of having a plurality of tray in the storage for holding the food items.
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/23/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761